         Case 1:20-cv-00058-SMV Document 24 Filed 04/01/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DENNIS P. CHAVEZ,

                               Plaintiff,

vs.                                                           Civ. No.              20-00058 SMV

ANDREW SAUL,
Commissioner of the Social Security
Administration,

                               Defendant.

         ORDER GRANTING UNOPPOSED MOTION FOR ATTORNEY FEES
             PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT

       The Court, having reviewed the parties’ Unopposed Motion for Attorney Fees Pursuant to

the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (Doc. 23), HEREBY ORDERS that

attorney fees be, and hereby are, awarded under the EAJA, payable to Plaintiff but mailed to

Plaintiff’s attorney in the amount of $6,590.30 in attorney fees. See Astrue v. Ratliff, 560 U.S. 586

(2010) (EAJA fees are paid to the prevailing party, not the attorney).

       IT IS FURTHER ORDERED THAT, if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).



                               _________________________________________________
                               UNITED STATES MAGISTRATE JUDGE
                               STEPHAN M. VIDMAR
 Case 1:20-cv-00058-SMV Document 24 Filed 04/01/21 Page 2 of 2




SUBMITTED AND APPROVED BY:

Filed Electronically 3/31/21
Laura J. Johnson
Attorney for Plaintiff
Michael Armstrong Law Office, LLC

Electronically Approved 3/31/21
Laura Holland
Assistant Regional Counsel
Office of the General Counsel
Social Security Administration, Region VIII




                                       2
